Exhibit 10.4

Rules of the Ikanos Communications, Inc.
Amended and Restated 2004 Equity Incentive Plan
For the Grant of Stock Options to Employees in France

1.   Introduction.

The Board of Directors (the “Board”) of Ikanos Communications, Inc. (the
“Company”) has established the Ikanos Communications, Inc. Amended and Restated
2004 Equity Incentive Plan (the “U.S. Plan”) to attract and retain the best
available personnel for positions of substantial responsibility, to promote the
success of the Company’s business and to provide additional incentive to
employees, directors and consultants, including employees of its French
affiliate(s) (a “French Entity”), of which the Company holds directly or
indirectly at least 10% of the share capital.

Section 4(b) of the U.S. Plan specifically authorizes a committee designated by
the Board (the “Committee”), or the Board itself, to administer the U.S. Plan
(the “Administrator”) and to prescribe, amend and rescind rules and regulations
relating to the U.S. Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws (including
qualifying for preferred tax treatment under applicable foreign tax laws) such
as stock options granted in France.

The Administrator has determined that it is advisable to establish a sub-plan
for the purpose of permitting such stock options granted to employees of a
French Entity to qualify for favorable tax and social security treatment in
France. The Administrator, therefore, intends to establish a sub-plan to the
U.S. Plan for the purpose of granting options which qualify for the favorable
tax and social security treatment in France applicable to options granted under
Sections L. 225-177 to L. 225-186 of the French Commercial Code, as amended to
eligible employees in France who are French tax resident and/or subject to the
French social security contributions regime.

The terms of the U.S. Plan, as set out in Appendix 1 hereto, shall, subject to
the following rules, constitute the Rules of the Ikanos Communications, Inc.
Amended and Restated 2004 Equity Incentive Plan for the Grant of Stock Options
to Employees in France (the “French Plan”).

Under the French Plan, the eligible employees will be granted only Options as
defined in Section 2 below. The provisions of Sections 7, 8, 9, 10 and 11 of the
U.S. Plan permitting the grant of restricted stock, restricted stock units,
stock appreciation rights, performance units, performance shares and deferred
stock units are not applicable to grants made under this French Plan. The grant
of Options is authorized under Section 6 of the U.S. Plan.

2.   Definitions.   Capitalized terms not otherwise defined herein shall have
the same meanings as set forth in the U.S. Plan. The terms set out below will
have the following meanings:

(a)    The term “Option”shall include both:


--------------------------------------------------------------------------------




(i)     purchase stock options (rights to acquire Shares as defined by the U.S.
Plan repurchased by the Company prior to the vesting of the options); or

(ii)    subscription stock options (rights to subscribe for newly issued
Shares).

(b)    The term “Optionee”is defined as an eligible person granted an Option
pursuant to Section 3 of the French Plan.

(c)    The term “Grant Date”shall be the date on which the Administrator both:

(i)     designates the Optionee; and

(ii)    specifies the terms and conditions of the Option, including the number
of Shares and the method for determining the exercise price.

(d)    The term “Closed Period”shall mean the specific periods as set forth by
Section L. 225-177 of the French Commercial Code, as amended, during which
French qualifying Options cannot be granted.

(e)    The term “Disability”shall mean disability as determined in categories 2
and 3 under Section L. 341-4 of the French Social Security Code and subject to
fulfillment of related conditions.

(f)     The term “Effective Grant Date”shall be the date on which the Option is
effectively granted (i.e., the date on which the condition precedent of the
expiration of a Closed Period applicable to the Option, if any, is satisfied).
Such condition precedent shall be satisfied when the Administrator or other
authorized body shall determine that the grant of Options is no longer prevented
under a Closed Period. If the Grant Date does not occur within a Closed Period,
or if the Closed Periods are not applicable, the “Effective Grant Date”shall be
the same day as the Grant Date.

(g)    The term “Exercise Eligibility Date”shall mean the date as from which
Options become exercisable and shall be the expiration of the holding period as
defined by Section 163 bis C of the French Tax Code.

3.   Entitlement to Participate.

(a)    Any Employee who, on the Effective Grant Date of the Option, is employed
under the terms and conditions of an employment contract (“contrat de travail”)
with a French Entity shall be eligible to receive Options under the French Plan,
provided he or she also satisfies the eligibility requirements set forth in the
U.S. Plan.

(b)    Options may not be issued to directors of a French Entity, other than the
managing directors (Président du Conseil d’Administration, Directeur Général,
Directeur Général Délégué, Membre du Directoire, Gérant de Sociétés par
actions), unless the director is employed by the

2


--------------------------------------------------------------------------------




French Entity, as defined by French law.

(c)    Notwithstanding any provision of the U.S. Plan, Options may not be issued
under the French Plan to Optionees owning more than ten percent (10%) of the
Company’s share capital or to individuals other than employees and corporate
executives of a French Entity.

4.   Conditions of the Option/Exercise Price.

(a)    Notwithstanding any provision in the U.S. Plan, the exercise price and
number of underlying Shares of the Options will not be modified after the
Effective Grant Date except as provided in Section 6 of this French Plan, or as
otherwise authorized by French law. To the extent that modifications are not
limited to those described in Section 6, such modification may result in the
Option not qualifying for favorable tax and social security treatment under
French law.

(b)    The method for determining the exercise price per Share payable pursuant
to Options issued hereunder shall be fixed by the Administrator on the Effective
Grant Date. The exercise price will be the higher of:

(i)     with respect to purchase Options: the higher of either 80% of the
average quotation price of such Shares during the 20 days of quotation
immediately preceding the Effective Grant Date or 80% of the average purchase
price paid for such Shares by the Company;

(ii)    with respect to subscription Options: 80% of the average quotation price
of such Shares during the 20 days of quotation immediately preceding the
Effective Grant Date; and

(iii)   the minimum exercise price permitted under the U.S. Plan, as determined
on the Effective Grant Date.

5.   Exercise of an Option.

(a)   Exercisability.

The Options will become exercisable on the Exercise Eligibility Date as defined
under Section 2 above. However, notwithstanding the above, in the event of the
death of an Optionee, all of his or her outstanding Options shall become
exercisable under the conditions set forth in Section 7 of the French Plan. In
the event of death or Disability, the Options will qualify for favorable tax and
social security treatment under French law even if the Shares are sold prior to
the expiration of the applicable holding period, as provided in Section 163 bis
C of the French Tax Code. In the event of an acceleration of the Exercise
Eligibility Date of the Options, the Administrator may decide to impose a
restriction on the sale or transfer of Shares as defined in Section 11 below.

3


--------------------------------------------------------------------------------




(b)   Payment of Exercise Price and Withholding.

Notwithstanding any provision of the U.S. Plan, upon exercise of an Option, the
full exercise price will be paid either in cash, by check or by wire transfer.
Under a cashless exercise program, the Optionee may give irrevocable
instructions to a stockbroker to properly deliver the exercise price to the
Company. No delivery of prior owned Shares having a fair market value on the
date of delivery equal to the aggregate option price of the Shares may be used
as consideration for exercising the Options.

The Company and/or the French Entity shall be permitted to satisfy any income
tax withholding or social security charges due at exercise or sale by
withholding any such required amounts from wages or other cash compensation paid
to the Optionee, within legal limits, as well as from stock sale proceeds to be
paid to the Optionee or through withholding in Shares. If such amounts are due
and are not withheld or to be withheld, the Company and/or the French Entity
shall be permitted to acquire the amount due from the Optionee by means of
check, cash or wire transfer and the Company may refuse to honor the exercise
and refuse to deliver Shares if such withholding amounts are not delivered.

(c)   Optionee’s Account.

The Shares acquired upon exercise of the Options will be recorded in an account
in the name of the shareholder with a broker or in such other manner as the
Company may otherwise determine in order to ensure compliance with Applicable
Law.

6.   Changes in Capitalization.   Notwithstanding any provision in the U.S.
Plan, adjustments of the Option issued hereunder shall be made to preclude the
dilution or enlargement of benefits under the Option only in the event of the
occurrence of one of the events listed under Section L. 225-181 of the French
Commercial Code and according to the provisions of Section L. 228-99 of the
French Commercial Code, as amended, as well as according to specific decrees.
Nevertheless, the Administrator may determine to make adjustments in the case of
transactions for which adjustments are not authorized under French law, in which
case the Options may no longer qualify for the favorable tax and social security
regime. In that respect, the Administrator may at its sole discretion decide
that the restriction on the sale or transfer of Shares as defined in Section 11
below will no longer apply.

7.   Death.   In the event of the death of an Optionee, all Options held by the
Optionee shall become immediately vested and exercisable and may be exercised in
full by his or her heirs or the legal representative of his or her estate, only
within the six-month period following the death. Any Option that remains
unexercised shall expire six months following the date of the Optionee’s death.
The six-month exercise period will apply without regard to the term of the
Option as described in Section 9 below.

8.   Adjustments and Change in Control.   In the event of a corporate
transaction or Change in Control, as set forth in Section 15 of the U.S. Plan,
adjustments to the terms and conditions of the French-qualified Options or
underlying Shares may be made only in accordance with the

4


--------------------------------------------------------------------------------




U.S. Plan and pursuant to applicable French legal and tax rules. Nevertheless,
should the Administrator, at its discretion, decide to make adjustments in a
manner that is not recognized as an adjustment under French law, then the
Options may no longer qualify as French-qualified Options and the favorable tax
and social security treatment may be lost.

9.   Term of the Options.   The term of the Options shall be no longer than ten
(10) years from the Effective Grant Date or such shorter term as the
Administrator may provide for, unless it is extended pursuant to the death
provisions in Section 7.

10.   Non-Transferability of the Options.   Except in the case of death, Options
cannot be transferred to any third party and are exercisable only by the
Optionee during his or her lifetime.

11.   Restriction on Transfer of Shares.   Notwithstanding any provision of the
U.S. Plan, the Company reserves the right to restrict the sale or transfer in
any manner of any Shares acquired through the exercise of an Option for a period
not to exceed three years from the date the Option is exercised.

12.   Interpretation.   It is intended that Options granted under the French
Plan shall qualify for the favorable tax and social security treatment
applicable to options granted under Sections L. 225-177 to L. 225-186 of the
French Commercial Code, as amended, and in accordance with the relevant
provisions set forth by French tax law and the French tax administration. The
terms of the French Plan shall be interpreted accordingly and in accordance with
the relevant provisions set forth by French tax and social security laws and
relevant Guidelines published by French tax and social security administrations
and subject to the fulfilment of legal, tax and reporting obligations.

13.   Employment Rights.   The adoption of this French Plan shall not confer
upon the Optionees, or any employees of a French Entity, any employment rights
and shall not be construed as a part of any employment contracts that a French
Entity has with its employees.

14.   Amendments.   Subject to the terms of the U.S. Plan, the Administrator
reserves the right to amend or terminate the French Plan at any time.

15.   Adoption.   The French Plan was adopted by the Administrator on July 5,
2006.

5


--------------------------------------------------------------------------------




APPENDIX 1

[insert copy of the U.S. Plan]

 

6


--------------------------------------------------------------------------------